Citation Nr: 0805345	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  99-13 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for a neurological 
condition.  

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a back condition. 

4.  Entitlement to service connection of a psychiatric 
disability.  

5.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a hairline fracture of the 
left patella.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of hypertropic spur 
formation, left knee. 

7.  Entitlement to an initial compensable evaluation for 
service-connected scar of the distal left femur.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (the RO).   

Procedural History

The veteran served on active duty from April 1965 to April 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a psychiatric disorder, a neurological 
disorder, a back disorder, and a bicuspid aortic valve, all 
of which the veteran claimed to have been caused by his 
exposure to radio-frequency radiation (radar) during service.

In a February 1999 rating decision, the RO granted service 
connection for the residuals of a hairline fracture of the 
left patella and a scar on the distal left femur. The RO 
assigned non-compensable ratings for both disorders. The 
veteran perfected an appeal as to the assigned ratings.  In 
an April 1999 rating decision the RO established a separate 
grant of service connection for hypertrophic spur formation 
of the left knee and assigned a 10 percent rating for that 
disorder. The veteran has continued to assert that his 
service-connected left knee disabilities, which include 
residuals of the hairline fracture, a scar on the distal 
femur and the hypertrophic spur formation, warrants a higher 
rating than has been assigned.  

In June 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Offices of the Board in Washington, D.C.  

This matter was previously before the Board in October 2003.  
At that time it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  In 
August 2007, the AMC issued a Supplemental Statement of the 
Case (SSOC) which continued deny each of the veteran's 
claims.  The case has been returned to the Board for further 
appellate review.    

The issues of entitlement to service connection of a 
psychiatric disability and increased ratings of hairline 
fracture of the left knee, a scar on the distal femur and the 
hypertrophic spur formation of the left knee are remanded and 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's current neurological disability, diagnosed as 
demyelinating myelopathy, is related to in-service radar 
exposure. 

2.  The veteran has been diagnosed with degenerative disc 
disease of the lumbar spine and bicuspid aortic valve 
disease.  

3.  The competent and probative medical evidence of record 
does not indicate that degenerative disc disease of the 
lumbar spine and bicuspid aortic valve disease are related to 
the veteran's military service.  


CONCLUSIONS OF LAW

1.  A neurological disorder, diagnosed as demyelinating 
myelopathy, was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Disabilities of the back and the heart were not incurred 
in or aggravated by military service, to include exposure to 
radar.   38 U.S.C.A. §§ 1101, 1110, 1112. 1113 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
   
The veteran seeks entitlement to service connection for 
various claimed disabilities.  Essentially he contends that 
during the course of his military duties he suffered an 
overdose of RF radiation and that thereafter he developed a 
variety of medical conditions.

The Board will render a decision as to three of the issues on 
appeal.  The remaining issues on appeal are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matter - Stegall considerations

In October 2003, the Board remanded this claim so that the 
agency of original jurisdiction could provide the veteran 
with appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), request from the veteran 
additional medical treatment information; obtain the 
veteran's Social Security (SSA) records; obtain a report from 
official sources regarding the nature of the veteran's radar 
exposure; obtain a medical nexus opinion; and readjudicate 
the veteran's claims.  

As will be set out in detail in the  "Notice" and "Duty to 
Assist" sections immediately following, each of these tasks 
has been accomplished for these three issues.   See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in the Board's October 2003 remand, RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated June 8, 2004.  The 
letter advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in this letter 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Moreover, the letter specifically 
advised the veteran that in order to be granted service 
connection evidence showing a current disability was needed.    

In the June 2004 letter the veteran was specifically notified  
to send or describe any additional evidence which he thought 
would support his claim.  The veteran was specifically 
advised that "If there is any other information or evidence 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).   However, the initial adjudication 
of these claims occurred prior to the VCAA.   Accordingly, 
preadjudication notice was therefore a legal and factual 
impossibility.  However, the veteran's claims were 
readjudicated following the issuance of VCAA letter in June 
2004 and after that the veteran was allowed the opportunity 
to present evidence and argument in response.  See the August 
2007 SSOC.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.   Moreover, the 
veteran has not alleged any prejudice.   See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

In this case, regarding elements (4) and (5), degree of 
disability and effective date, concerning the veteran's 
neurological condition claim, that claim has been granted.  
Accordingly additional notice to assist in the successful 
development of that claim is not needed.    

Regarding the veteran's heart condition and back condition 
claims, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, SSA disability 
determination records and identified private and VA treatment 
records.  
In particular the RO has obtained all records identified by 
the veteran in June 2004 pursuant to the request contained in 
the October 2003 remand.   

Additionally, in May 2005 the US Army Center for Health 
Promotion and Preventative Medicine, Health Physics Program 
provided an opinion as to the veteran's occupational exposure 
to radiation.

Finally, in November 2005, the veteran was afforded a VA 
compensation and pension examination.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In that regard, the veteran presented 
personal testimony before the undersigned at the June 2003 
Central Office hearing.



Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic disease 
of the nervous system, cardiovascular disease and arthritis, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - radiation exposure

Specific law and regulations cover entitlement to service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.

However, the Court has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation, which 
is not subject to review under the ionizing radiation statute 
and regulations. See Rucker v. Brown, 10 Vet. App. 67, 69-72 
(1997) citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  This is consistent with 
the direction contained in the May 2005 opinion of the Health 
Physics Program obtained specifically with reference to the 
fact in this case.  

The veteran contends that he was exposed only to radiation 
emitted by radar.  Moreover, a May 2005 report concluded that 
the veteran is not a "radiation-exposed veteran" as defined 
by 38 C.F.R. § 3.309(d)(3).  Accordingly, the law and 
regulations pertaining to radiation exposed veteran is not 
applicable in the case.  

1.  Entitlement to service connection for a neurological 
condition.  

Analysis

The veteran is seeking entitlement to service connection of a 
neurological condition.  
In the interest of clarity a Hickson analysis will be 
employed.  

Regarding Hickson element (1), current disability, here has 
been some dispute over the precise nature of the veteran's 
claimed neurological disorder.  However, it appears from the 
evidence that a neurological disability in fact exists.  A 
November 2005 VA examination and a June 1998 disability 
determination diagnosed demyelinative myelopathy.  Element 
(1) is therefore met.  

Turning to the second Hickson element, in-service incurrence 
of disease or injury, the Board will address illness and 
injury in turn.  

Regarding in-service illness, there is no record of any in-
service diagnosis with or treatment of demylinative 
myelopathy or any other neurological disorder.  The veteran 
also does not contend that he received treatment for a 
neurological disorder during service.  Nor is there any 
evidence of a neurological disorder during the one year 
presumptive period after service. A March 1998 private 
treatment record indicates that the neurological condition 
did not manifest until approximately 1996, approximately 
three decades after the end of the presumptive period.  
Accordingly, in-service incurrence of disease is not shown.  

Turning to in-service incurrence of injury, the veteran's 
service medical records include an October 1966 report of 
close-range exposure to radiation.  Moreover, the May 2005 
opinion of the US Army Center for Health Promotion and 
Preventative Medicine, Health Physics Program is that the 
October 1966 incident as reported by the veteran in the 
service medical records provides a basis for the conclusion 
that the veteran suffered from an incident of "RF radiation 
overexposure" during service.  Accordingly, Hickson element 
(2), in-service incurrence of injury, is established.  

Moving to element (3) medical nexus, the Board notes that 
there are of record several competent sources of medical 
evidence.

A July 1998 VA medical examiner concluded that he did "not 
feel" that the veteran's neurological complaints were 
related to the veteran's "report" of in-service exposure to 
radiation from the radar.  This opinion was not supported by 
reasons and bases, and a review of the veteran's service 
records (which would have disclosed the incident of RF 
radiation exposure) was apparently not undertaken.  

In June 1999, Dr. A.D., a Professor of Medicine, opined that 
the veteran suffered from neurological impairment of an 
unclear nature and etiology.  Dr. D. did not provide a nexus 
opinion regarding the veteran's neurological complaints and 
indeed noted that he would need to review the veteran's 
service records in order to do so.  
Accordingly, the opinion is not sufficient evidence either in 
support of or against the veteran's claim.  

A July 1999 opinion of the veteran's treating physician 
stated that his neurological problems "could" as likely as 
not be caused by in-service microwave exposure.  This opinion 
was clarified in December 1999 when D.P., D.O. provided a 
supplementary opinion that the veteran's neurological 
condition was "more than likely" related to the October 
1966 microwave radiation exposure.  Additionally, the 
December 1999 opinion of Dr. D.P. included references to 
medical records and treatises which were reviewed in reaching 
this conclusion. 

A November 2005 VA medical opinion, obtained pursuant to the 
Board's remand instructions, is the only opinion issued with 
a review of all the prior medical records and service 
records, including the May 2005 opinion documenting that the 
veteran was exposed to a dangerous amount of non-ionizing 
radiation.  The November 2005 examiner provided a detailed 
account of all the prior records and determined that based 
upon the evidence of record, the nature of the veteran's 
neurological condition and the prior opinions.  The VA 
examiner concluded that it was at least as likely as not that 
the veteran's neurological condition was related to the in-
service non-ionizing radiation exposure.    

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of those 
clinicians who determined that the veteran's neurological 
opinion is related to in-service non-ionizing radiation 
exposure to be of greater probative value than the opinion 
which found that no such relationship existed.  

Specifically, the July 1998 VA medical opinion did not 
include a review of the veteran's service records, which was 
crucial in this case.  It appears that the 1998 examiner may 
have based his negative opinion on skepticism over the 
veteran's self report.   However, it is clear from the record 
as a whole that radiation exposure did occur.  The July 1998 
opinion therefore is of little probative value.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].

In contrast, the December 1999 opinion of the treating 
physician and the November 2005 VA medical opinion both 
reflect a knowledge of the veteran's in-service injury and a 
longitudinal overview of his condition.  Both practitioners 
provided supporting rationale for their conclusions.  Most 
persuasively, the Board notes that the November 2005 VA 
medical opinion was made with reference to specific data 
concerning the veteran's particular in-service injury.  See 
Bloom, supra.  

Accordingly, as the weight of the competent and probative 
medical evidence of record tends to establish that the 
veteran's neurological condition is related to events in 
service, Hickson element (3), medical nexus, is met.  The 
benefit sought on appeal is therefore granted.  

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a back condition. 

In the interest of economy, these two issues will be 
addressed together.

Analysis

The veteran's private treatment records and the November 2005 
VA medical examination all document that the veteran has been 
diagnosed with a bicuspid aortic valve due to calcification.  
Additionally, from the July 1998 VA examination 
osteoarthritis of the lumbar spine has been established.  
Hickson element (1) is met for both conditions. 

Turning to Hickson element (2), the veteran's service medical 
records are pertinently negative for any diagnosis of 
bicuspid aortic valve due to calcification or osteoarthritis 
of the spine.  Further, the evidence does not show these 
conditions to be manifest in the one year presumptive period 
after the veteran's separation from service.  The veteran 
does not contend otherwise.

With respect to in-service injury, to the extent that the 
veteran is asserting that these conditions are a result of 
his exposure to non-ionizing radiation during service, that 
injury has been confirmed by the May 2005 opinion discussed 
in detail above.  To that extent Hickson element (2) is met.  
The veteran has not contended, and the evidence of record 
does not suggest, that any other in-service cause of the two 
claimed disabilities exists.
 
With respect to crucial Hickson element (3), the medical 
evidence of record does not contain any competent opinion 
relating the veteran's bicuspid aortic valve due to 
calcification or osteoarthritis of the spine to events in 
service.    

At the time of the Board's October 2003 remand, the Board 
determined that there did not exist sufficient medical 
evidence addressing this question.  Specifically, to the 
extent that nexus information was in the file at that time, 
it appeared to be against the veteran's claim was and limited 
to a June 1998 opinion of Dr. S.S. which indicated that the 
veteran's heart disease is congenital.  The November 2005 VA 
medical opinion was undertaken to address the crucial 
question of nexus.  

The November 2005 VA examiner conducted a through review of 
the veteran's prior records.  Based upon a review of the 
records, physical examination of the veteran and available 
medical information contained in the file, the VA examiner 
determined that there was no evidence to support a finding of 
any relationship between the veteran's military service, to 
include the documented October 1966 radar incident, and the 
claimed bicuspid aortic valve calcification or the 
osteoarthritis of the spine.  There is no competent medical 
evidence to the contrary.  

To the extent that the veteran himself has asserted that such 
a relationship exists, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish nexus.

The veteran was accorded ample opportunity to secure and 
present medical nexus evidence in his favor.  He did not do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].

Accordingly, element (3), medical nexus, is not met, and the 
two claims fail on that basis.    

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection of a heart 
condition and osteoarthritis of the spine.  The benefits 
sought on appeal are accordingly denied.    


ORDER

Entitlement to service connection for a neurological 
condition is granted.  

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a back condition is 
denied. 


REMAND

The veteran is also seeking entitlement to service connection 
of a psychiatric condition, as well as increased initial 
evaluations for his three service-connected left lower 
extremities.  

For the reasons set out immediately below, the Board has 
determined that additional development is necessary.  

4.  Entitlement to service connection of a psychiatric 
disability.  

In the October 2003 remand, the Board requested that the 
veteran be referred for a medical opinion to determine the 
nature and etiology of the claimed psychiatric condition.  

In November 2005, the matter was referred to a VA medical 
practitioner.  The practitioner determined that the nature of 
the veteran's mental health complaints was properly diagnosed 
as schizoid personality disorder.  The examiner further found 
that the veteran's personality disorder was at least as 
likely as not related to radar exposure during service.  
Reasons and bases for this opinion were not provided.  This 
opinion is inadequate and additional medical evidence must be 
obtained.  

First, the nature of the veteran's mental health disorder 
remains unclear.  The condition diagnosed by the November 
2005 VA examiner was a "personality disorder 
(historically)".  Service connection ordinarily may not be 
granted for personality disorders.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).   However, there was no basis 
stated for  that diagnosis.  It does not appear that the 
examiner was a psychiatrist or psychologist, or that any 
mental status testing was undertaken. 
The only other diagnosis for the veteran's mental health 
complaints is schizophrenia, which was made by a physician's 
assistant with no apparent expertise in mental health 
treatment.  

Accordingly, the Board believes that additional evidence 
regarding the proper diagnosis of the veteran's mental health 
disorder should be obtained from a practitioner with a 
background in mental health.  

Further, to the extent that the November 2005 VA medical 
examination included an opinion regarding the source of the 
veteran's mental health complaints, that opinion was not 
supported by any rationale.  As alluded to above, personality 
disorders are deemed by VA to be lifelong defects.  To say 
that a personality disorder may start during service is 
contrary to VA regulations.  

The Board further notes that the veteran's service medical 
records disclose in-service mental health treatment.  
Specifically, there were two in-patient hospitalizations in 
October 1966 and in November 1966 due to acute situational 
maladjustment and emotional distress.  The medical evidence 
does not discuss whether or not the veteran's current mental 
health disorder is related to either of these incidents.   

Accordingly, the Board must again remand this matter for 
additional medical evidence concerning the nature and 
etiology of the veteran's mental health condition.  

5.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a hairline fracture of the 
left patella.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of hypertrophic spur 
formation, left knee. 

7.  Entitlement to an initial compensable evaluation for 
service-connected scar of the distal left femur.

The veteran is also seeking entitlement to an initial 
compensable evaluation for service-connected residuals of a 
hairline fracture of the left patella, an initial evaluation 
in excess of 10 percent for service-connected residuals of 
hypertropic spur formation, left knee and an initial 
compensable evaluation for service-connected scar of the 
distal left femur.  

During the course of the appeal two significant cases 
regarding adequate VCAA notice has been issued by the Court.  

On March 3, 2006, the Court issued a decision Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including increased disability rating and the 
effective date of an award.

The VCAA notice in the claims folder relative to these claims 
is limited to a June 2004 letter. The letter did not provide 
any notice to the veteran regarding the effective date of an 
award.

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court determined that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Although the June 8, 2004 VCAA letter advised 
the veteran that an increase in disability must be shown, the 
letter did not address the crucial point regarding the effect 
that the worsening of the veteran's disability has had on his 
employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  This was 
also not specified in the June 2004 VCAA letter.  See 
Vazquez-Flores, slip op. at 5-6. 

The tenor of the veteran's submissions to VA on this matter 
strictly to the point that he suffers from pain do not 
reflect actual knowledge such that additional notice would 
not be required.  Cf. Vazquez-Flores, slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  



Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.   Regarding the veteran's increased 
rating claims, VBA should send the veteran 
a corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008),.

2.  VBA should refer the veteran for 
examination by a psychologist.  The 
examining psychologist should review the 
veteran's claims folder incident to the 
examination.   The psychologist should 
provide a report which sets out the most 
likely current psychiatric diagnosis or 
diagnoses.   The etiology of each 
diagnosis should be discussed, to include 
the exposure to radar in service.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.   Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


